

Exhibit 10.8


LOAN MODIFICATION AGREEMENT AND
AMENDMENT TO LOAN DOCUMENTS
THIS LOAN MODIFICATION AGREEMENT AND AMENDMENT TO LOAN DOCUMENTS (this
“Agreement”) is being entered into as of the 18th day of October, 2019, but
effective as of the 1st day of October, 2019, by and among CONSTRUCTION PARTNERS
HOLDINGS, INC., a Delaware corporation, formerly known as Construction Partners,
Inc. (“Holdings”); WIREGRASS CONSTRUCTION COMPANY, INC., an Alabama corporation
(“Wiregrass Construction”); FRED SMITH CONSTRUCTION, INC., a North Carolina
corporation (“Fred Smith Construction”); FSC II, LLC, a North Carolina limited
liability company (“FSC”); C. W. ROBERTS CONTRACTING, INCORPORATED, a Florida
corporation (“Roberts Contracting”); EVERETT DYKES GRASSING CO., INC., a Georgia
corporation (“Everett Dykes” and together with Holdings, Wiregrass Construction,
Fred Smith Construction, FSC, and Roberts Contracting, the “Original
Borrowers”); THE SCRUGGS COMPANY, a Georgia corporation (“Scruggs Company” and
together with the Original Borrowers, the “Borrowers”); CONSTRUCTION PARTNERS,
INC., a Delaware corporation, formerly known as SunTx CPI Growth Company, Inc.
(“Guarantor”); BBVA USA, a bank organized under the laws of the State of
Alabama, formerly known as Compass Bank, as agent for the Lenders and as a
Lender and Issuing Bank (referred to herein as “Agent”); and BANK OF AMERICA,
N.A., a national banking association, as a Lender (“Bank of America”). Each of
Agent and Bank of America shall be referred to herein as a “Lender” and
collectively, “Lenders.”
P R E A M B L E
WHEREAS, Original Borrowers, together with certain other entities that hereafter
may become borrowers or guarantors under the Credit Agreement, including Scruggs
Company, have entered into a Credit Agreement dated June 30, 2017 (as at any
time amended, modified, supplemented or restated, including by (a) that certain
Loan Modification Agreement and Amendment to Loan Documents dated as of November
14, 2017, (b) that certain Loan Modification Agreement and Amendment to Loan
Documents dated as of December 31, 2017, (c) that certain Loan Modification
Agreement and Amendment to Loan Documents dated as of May 15, 2018, (d) that
certain Loan Modification Agreement and Amendment to Loan Documents dated as of
August 30, 2019, and (e) that certain Loan Modification Agreement and Amendment
to Loan Documents dated as of October 1, 2019, the “Credit Agreement”), with
Agent, in its capacity as “Agent” and “Lender” thereunder, and certain other
Lenders a party thereto, pursuant to which Agent and Lenders agreed to extend to
Borrowers a revolving line of credit in the maximum principal amount of
$30,000,000, subject to the terms and conditions contained therein and as such
revolving line may be increased from time to time (the “Line of Credit”) and a
term loan in the original principal amount of $50,000,000, which was
subsequently increased by an additional $22,000,000, subject to the terms and
conditions contained therein, and such term loan may be increased from time to
time (the “Term Loan” and together with the Line of Credit, the “Loans”);
WHEREAS, the Loans are evidenced by the Notes and the other Loan Documents, as
defined in the Credit Agreement;
WHEREAS, Guarantor joined the Credit Agreement, as a “Guarantor” pursuant to
that certain Loan Modification Agreement and Amendment to Loan Documents dated
as of November 14, 2017, and any and all references herein to the “Guaranty”
shall be deemed to the guaranty set forth in the Credit Agreement;
WHEREAS, Scruggs Company joined the Credit Agreement, Notes and the other Loan
Documents as a “Borrower” pursuant to that certain Loan Modification Agreement
and Amendment to Loan Documents dated May 15, 2018 (the “May 2018
Modification”);
WHEREAS, the amount of the Term Loan was increased by an additional $22,000,000,
pursuant to the May 2018 Modification;
WHEREAS, ServisFirst Bank assigned all of its outstanding Revolver Advances,
outstanding Term Loan Advances, participations in LC Obligations, and Revolver
Commitments to Agent pursuant to that certain Assignment and Assumption
Agreement dated August 30, 2019.
WHEREAS, Agent assigned (i) a principal amount of $2,000,000.00 of the
outstanding Revolver Advances held by Agent, a principal amount of
$17,880,000.00 of the outstanding Term Loan Advances held by Agent,
$4,230,590.41 of participations of Agent in LC Obligations, a principal amount
of $12,000,000 of Agent’s Revolver Commitment, and 40% of Agent’s portion of the
total Term Loan Commitments, if any, to Bank of America pursuant to that certain
Assignment and Assumption Agreement dated October 1, 2019.




--------------------------------------------------------------------------------



WHEREAS, the amount of the Term Loan was increased by an additional $10,000,000,
pursuant to that certain Loan Modification Agreement and Amendment to Loan
Documents dated October 1, 2019;
WHEREAS, capitalized terms used herein but not otherwise defined shall have the
meaning given to such term in the Credit Agreement; and
WHEREAS, the Borrowers, Guarantor, the Agent and Lenders have agreed that the
Loans shall be modified, and that the Loan Documents shall be amended as set
forth below.
A G R E E M E N T
NOW, THEREFORE, the parties, intending to be legally bound hereby, agree as
follows, notwithstanding anything in the Loan Documents to the contrary:
A. Amendment of Credit Agreement. The Credit Agreement shall be and is hereby
amended as set forth below:
(i) Section 2.08(b) shall be deleted in its entirety, and the following new
Section 2.08(b) shall be inserted in place thereof:
(b) Borrowers shall pay to Agent for the Pro Rata account of each Lender, with
respect to each Letter of Credit, a per annum letter of credit fee (the "LC
Fee") equal to the greater of (i) $600, or (ii) the Applicable Letter of Credit
Fee Rate of the aggregate average daily Undrawn Amounts; provided, however,
after the occurrence and during the continuance of an Event of Default (other
than an Event of Default under Sections 7.01(g) or (h)), the LC Fee due
hereunder shall equal the Applicable Letter of Credit Fee Rate plus 2% per annum
of the aggregate daily Undrawn Amounts. Such LC Fee shall be payable in arrears
for each Letter of Credit on each Quarterly Payment Date during the term of each
respective Letter of Credit and on the termination thereof (whether at its
stated expiry date or earlier).
(ii) Section 2.08(c) shall be deleted in its entirety, and the following new
Section 2.08(c) shall be inserted in place thereof:
(c) Borrowers shall pay to Agent for the account of Issuing Bank a letter of
credit fee (the "LC Facility Fee") with respect to each Letter of Credit equal
to the product of: (i) the face amount of such Letter of Credit, multiplied by
(ii) 0.20%. Such LC Facility Fee shall be due and payable on such date as may be
agreed upon by Issuing Bank and Borrowers. Borrowers shall pay to Issuing Bank,
for its own account, transfer fees, drawing fees, modification fees, extension
fees and such other fees and charges as may be provided for in any LC
Application Agreement or otherwise charged by Issuing Bank. No Lender shall be
entitled to any portion of the LC Facility Fees or any other fees payable by
Borrowers to Issuing Bank pursuant to this Section 2.08(c).
B. Effect on Loan Documents. Each of the Loan Documents shall be deemed amended
as set forth hereinabove and to the extent necessary to carry out the intent of
this Agreement. Without limiting the generality of the foregoing, each reference
in the Loan Documents to the “Note”, the “Credit Agreement”, or any other “Loan
Documents” shall be deemed to be references to said documents, as amended
hereby. Except as expressly set forth herein, all of the Loan Documents and the
Guaranty shall remain in full force and effect in accordance with their
respective terms, and all of the remaining terms and provisions of the Loan
Documents and the Guaranty are hereby ratified and confirmed. Borrower agrees
that the Loan Documents shall continue to evidence, secure, guarantee or relate
to, as the case may be, the Loans. Guarantor agrees that the Guaranty shall
continue to secure the Loan.
C. Representations and Warranties. Each representation and warranty contained in
the Loan Documents is hereby reaffirmed as of the date hereof. The Borrowers
hereby represent, warrant and certify to Lenders that no Event of Default or any
condition or event that, with notice or lapse of time or both, would constitute
an Event of Default, has occurred and is continuing under any of the Loan
Documents or the Loan, and that Borrowers have no offsets or claims against any
Lender arising under, related to, or connected with the Loan, the Credit
Agreement or any of the other Loan Documents.
Guarantor hereby consents to the modifications, amendments and terms as
described herein, and acknowledges, reaffirms and restates the continuing effect
of its Guaranty and its obligations to Bank for the obligations of Borrower as
set forth in its Guaranty. Guarantor hereby represents that Guarantor has no
offsets or claims against Agent or Lenders arising under, related to or
connected with the Credit Agreement or any of the other Loan Documents or
otherwise. For the avoidance of doubt, the Guarantor hereby agrees and
acknowledges that Section 10.13 of the Credit Agreement is not applicable to the
Guarantor.




--------------------------------------------------------------------------------



D. Additional Documentation; Expenses. If requested by Agent, Borrowers and
Guarantor shall provide to Agent (i) certified resolutions properly authorizing
the transactions contemplated hereby and the execution of this Agreement and all
other documents and instruments being executed in connection herewith and (ii)
all other documents and instruments required by Agent, all in form and substance
satisfactory to Agent. Borrowers shall pay any recording and all other expenses
incurred by Agent and Borrowers in connection with the modification of the Loans
and any other transactions contemplated hereby, including, without limitation,
any applicable title or other insurance premiums, survey costs, legal expenses,
recording fees and taxes.
E. Release of Claims. The Borrowers acknowledge and confirm their obligations to
the Lenders for repayment of the Loans and indebtedness evidenced by the Notes
(the “Indebtedness”), and the Guarantor acknowledges and confirms its
obligations to the Agent and the Lenders for the obligations of the Borrowers as
set forth in its Guaranty. The Borrowers and the Guarantor further acknowledge
and represent that they have no defense, counterclaim, offset, cross-complaint,
claim or demand of any kind or nature whatsoever (collectively, the “Loan
Defenses” ) that can be asserted to reduce or eliminate all or any part of their
liability to repay the Indebtedness to the Lenders. To the extent that any such
Loan Defenses exist, and for and in consideration of the Lenders’ commitments
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, they are hereby fully, forever and irrevocably released.
By their execution below, for and in consideration of the Lenders’ commitments
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers and the Guarantor, for themselves and for their
respective successors, executors, heirs, administrators, and assigns, each
hereby acknowledge and agree that neither the Lenders nor any of their officers,
directors, employees, agents, servants, representatives, attorneys, loan
participants, successors, successors-in-interest, predecessors-in-interest and
assigns (hereinafter referred to collectively as the “Released Parties”) have
interfered with or impaired the acquisition, collection, use, ownership,
disposition, disbursement, leasing or sale of any of the collateral that secures
the Loan (the “Collateral”), and that neither the Borrowers nor the Guarantor
have any claim of any nature whatsoever, at law, in equity or otherwise, against
the Released Parties, or any of them, as a result of any acts or omissions of
the Released Parties, or any of them, under the Loan Documents or in connection
with the Loans or the Collateral prior to and including the date hereof. Each of
the Borrowers and the Guarantor, for themselves and for their respective
successors, executors, heirs, administrators, and assigns, hereby
unconditionally waive and release the Released Parties, and forever discharge
the Released Parties, of and from and against any and all manner of action,
suits, claims, counterclaims, causes of action, offsets, deductions, breach or
breaches, default or defaults, debts, dues, sums of money, accounts, deposits,
damages, expenses, losses, liabilities, costs, expenses, any and all demands
whatsoever and compensation of every kind and nature, past, present, and future,
known or unknown (herein collectively, “Claims”) that the Borrowers, the
Guarantor, or any of the Borrowers’, or any of the Guarantor’s successors,
successors-in-interest, heirs, executors, administrators, or assigns, or any one
of them, can or now have or may have at any time hereafter against the Released
Parties, or any of them, by reason of any matter, cause, transaction, occurrence
or omission whatsoever, that happened or has happened on or before the date of
this Agreement, on account of or arising from or that is connected in any manner
whatsoever with the Loans, the Indebtedness, the Collateral, the Loan Documents,
any related documents, or any and all collateral that has served or is serving
as security for the Loans or the Loan Documents, or that is related to any and
all transactions and dealings with among Lenders, the Borrowers and/or the
Guarantor, or any other matter or thing that has occurred before the signing of
the Agreement, known or unknown. Any and all such Claims are hereby declared to
be satisfied and settled, and the Borrowers and the Guarantor, for themselves
and for their respective successors, executors, heirs, administrators, and
assigns, each hereby discharge the Released Parties from any liability with
respect to any and all such Claims.
F. Waiver of Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTION CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
G. Counterparts. This document may be executed in any number of identical
counterparts, each of which for all purposes is deemed an original, and all of
which constitute collectively one (1) document and agreement, but in making
proof of this document, it shall not be necessary to produce or account for more
than one such counterpart, and counterpart pages may be combined into one single
document.




--------------------------------------------------------------------------------



This Agreement is intended to take effect as a sealed instrument.
[Remainder of this page is blank – signature pages follow]










--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal, by their respective Responsible Officers effective as of
the day and year first above written.
CONSTRUCTION PARTNERS HOLDINGS, INC.,
WIREGRASS CONSTRUCTION COMPANY, INC.,
a Delaware corporation, formerly known as Construction Partners, Inc.an Alabama
corporation
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President
C. W. ROBERTS CONTRACTING, INCORPORATED,
FRED SMITH CONSTRUCTION, INC.,
a Florida corporationa North Carolina corporation
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President
EVERETT DYKES GRASSING CO., INC.,
FSC II, LLC,
a Georgia corporationa North Carolina limited liability company
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President
THE SCRUGGS COMPANY,
CONSTRUCTION PARTNERS, INC.,
a Georgia corporationa Delaware corporation, as a Guarantor
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President
By: /s/ R. Alan Palmer
Name: R. Alan Palmer
Title: Vice President















--------------------------------------------------------------------------------




BBVA USA, as Agent, Issuing Bank and a Lender
By: /s/ John D. Brown
Name: John D. BrownTitle: Senior Vice President












--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender
By: /s/ Rick Macias   
Name: Rick MaciasTitle: Senior Vice President












